Citation Nr: 0005864	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-12 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for a laceration of the left hand with residual neurological 
damage.

2.  Entitlement to an initial rating higher than 20 percent 
for loss of muscular substance of the thenar eminence with 
residual limitation of motion.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1960 to May 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veteran's Affairs (VA) Boston, Massachusetts, Regional Office 
(RO).  In a decision of March 1997, the RO granted service 
connection for a laceration of the left hand with residual 
neurological damage, and assigned a 20 percent initial 
disability rating effective from April 12, 1996.  
Subsequently, in June 1998, the RO increased the initial 
rating for that disorder to 30 percent.  In the same 
decision, the RO also granted service connection for loss of 
muscular substance of the thenar eminence with residual 
limitation of motion, and assigned a 20 percent rating 
effective from April 12, 1996.  Finally, in a rating decision 
of July 1998, the RO denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.


REMAND

The veteran contends that his service-connected disabilities 
render him unemployable, and that therefore, a grant of TDIU 
is warranted.  He also asserts that increased evaluations are 
in order for his service-connected disabilities in that they 
are of greater severity than is reflected by the currently 
assigned disability evaluations.  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Having submitted a well-
grounded claim, the VA has a duty to assist the veteran in 
its development.  See 38 U.S.C.A. § 5107(a) (West 1991).  
This duty as not yet been fully met, and this case, 
therefore, is not ready for appellate disposition for the 
reasons that follow.

The Board finds that there may be additional evidence 
available which is relevant to the issues on appeal.  In this 
regard, the Board notes that a VA medical treatment record 
dated in December 1995 shows that the veteran receives 
disability benefits from the Social Security Administration.  
Significantly, however, no action has been taken to obtain a 
copy of the Social Security Administration decision which 
granted such benefits or the evidence upon which it was 
based.  Such evidence may be relevant to the claims for 
higher ratings and the claim for unemployability benefits.  
See Collier v. Derwinski, 1 Vet. App. 413 (1991).

The Board also notes that the most recent medical treatment 
records which are contained in the claims file are dated in 
1996.  Significantly, however, in his claim for increased 
compensation based on unemployability which he submitted in 
June 1998, the veteran indicated that he had received 
additional treatment within the past 12 months.  These more 
recent treatment records should be obtained.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (1999); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The 
Board is of the opinion that the veteran should be reexamined 
by VA, as specified in greater detail below, and to include 
pertinent opinion bearing on the veteran's claim for a TDIU 
(in accordance with Beaty v. Brown, 6 Vet. App. 532 (1994)), 
before an appellate decision is rendered.  Furthermore, VA 
must determine if there are circumstances, apart from 
nonservice-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability by 
placing this particular veteran in a different position than 
other veterans with the same combined disability evaluation.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
light of the above, the Board finds it is appropriate to 
remand the veteran's claim for another VA examination, along 
with a social and industrial survey.  Such an examination 
should take into account the records of prior treatment and 
the Social Security Administration records which had not been 
obtained at the time of the veteran's previous examinations.  
See Wilson v. Derwinski, 2 Vet. App. 16 (1991). 

Finally, the Board notes that in the veteran's written 
application for TDIU benefits submitted in June 1998, the 
veteran reported that he last worked in 1993 for Ace 
Deliveries.  However, in a January 1996 VA treatment note, it 
was reported that the veteran was working 3 nights a week in 
a restaurant.  The RO should contact these employers and 
obtain information regarding the veteran's employment.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain from the Social 
Security Administration a copy of the 
decision granting the appellant's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his service-connected disabilities.  
After securing the necessary release, the 
RO should obtain these records.

3.  The RO should contact the veteran's 
employer in 1993 (Ace Deliveries) as well 
as the restaurant where the veteran was 
employed as recently as January 1996, and 
request information regarding the 
circumstances of the veteran's employment 
at each of those places.

4.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

5.  The veteran should be afforded a VA 
general medical examination (and 
additional special examinations, if 
indicated) in order to thoroughly 
evaluate his service-connected disorders. 
The claims folder and a copy of this 
remand must be made available to and be 
thoroughly reviewed by the examiner(s) 
prior to the examinations. The veteran's 
service-connected disorders should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  The examiner(s) 
should specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner(s) 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  

The examiner(s) must express an opinion 
as to the degree of interference with 
ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected disorders, as 
distinguished from his nonservice-
connected disorders without regard to the 
age of the veteran.  The examiner(s) must 
provide a complete rationale for all 
conclusions and opinions.

6.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and make a determination as to 
whether any of the veteran's claims may 
be granted.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




